COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
 DAVID E. JONES,                                                 No. 08-19-00196-CV
                                                §
                              Appellant,                           Appeal from the
                                                §
 v.                                                           County Court at Law No. 1
                                                §
 WILLIAM D. POWERS,                                             of Travis County, Texas
                                                §
                               Appellee.                      (TC# C-1-CV-17-003737)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed due to consolidation. We therefore dismiss the appeal due to consolidation. This Court

makes no other order with respect to costs of this appeal. This decision be certified below for

observance.

       IT IS SO ORDERED THIS 1ST DAY OF AUGUST, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.